Citation Nr: 9915628	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  92-14 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a right leg 
disorder.  

3.  Entitlement to service connection for a disorder of the 
left arm and hand.  

4.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from July 1981 to September 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The procedural posture of this case was discussed in detail 
in the Board's June 1994 remand and it's September 1996 
decision/remand.  In September 1996, the Board denied the 
appellant's claims of service connection for conjunctivitis 
and sinusitis and compensation under 38 U.S.C.A. § 1151, and 
remanded the claims of service connection for cervical spine, 
right leg, low back, left arm and hand, and psychiatric 
disorders.  

In January 1999 rating actions, the RO denied the claims of 
service connection for right leg, cervical spine, low back, 
and left arm and hand disorders.  The RO also granted the 
claim of service connection for a low back disorder.  That 
decision constituted a full award of benefits sought on 
appeal with respect to the low back disorder.  See Grantham 
v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (overruling 
West v. Brown, 7 Vet. App. 329 (1995) and ruling that a 
notice of disagreement applies only to the element of the 
claim being decided, such as service-connectedness).  See 
also Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd 
sub nom. Holland v. Brown, 9 Vet. App. 324 (1996).  For these 
reasons, the issues for appellate review are as stated on the 
title page of this decision.  

In the January 1999 rating decision, the RO assigned a 20 
percent evaluation to the low back disability.  The appellant 
was notified of that determination in a January 20, 1999 
letter from the RO.  He expressed disagreement with that 
determination in a March 1999 notice of disagreement, thereby 
initiating appellate review of the claim of entitlement to an 
evaluation in excess of 20 percent for a low back disability.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (notice of 
disagreement initiates appellate review).  The RO issued a 
statement of the case in April 1999, pursuant to 38 C.F.R. 
§ 19.30.  The request for appellate review may be completed, 
or perfected, by filing a substantive appeal.  See 38 C.F.R. 
§ 20.200; Archbold, 9 Vet. App. at 130; Roy v. Brown, 5 Vet. 
App. 554, 555 (1993).  

The record as it currently stands does not show that the 
appellant has perfected an appeal.  However, a substantive 
appeal must be filed within 60 days from the date that the RO 
mails the statement of the case to the appellant, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b).  Thus, the appellant has a one-year 
period from the date of the mailing of the January 20, 1999 
letter, ending January 20, 2000, to submit a timely 
substantive appeal.  Since the applicable time period has not 
expired, the issue is referred to the RO for appropriate 
action.  

For the reasons discussed below, the Board herein denies the 
appellant's claim of service connection for a cervical spine 
disorder and for a right leg disorder.  The claims of service 
connection for a left arm and hand disorder and a psychiatric 
disorder will be addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  With respect to the claim of entitlement to service 
connection for a cervical spine disorder, all available 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained.  

2.  A cervical spine disorder pre-existed service and did not 
undergo an increase in severity during service.  

3.  No competent evidence has been submitted linking post-
service findings of a right leg disorder to service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1153, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (1998).  

2.  The claim for service connection for a right leg disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A pre-existing injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In order for a service-connection claim to be well grounded, 
there must be competent medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In order for a claim for secondary 
service connection for a disorder clearly separate from the 
service-connected disorder to be well grounded, the veteran 
must present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

II.  Pertinent Factual Background

At his enlistment examination, the appellant reported that he 
had injured his back in a motor vehicle accident in 1978.  At 
the time of service entrance, an examiner noted that there 
were no significant back abnormalities and the condition of 
the appellant's back did not warrant disqualification from 
service.  In a recruitment physical review, the appellant 
reported that he had had pain in the neck at age 19 and had 
sought treatment at that time.  The enlistment examination 
was silent as to any pre-service complaints, findings, or 
treatment of a right leg disorder.

During service the appellant was treated on multiple 
occasions for complaints of neck stiffness and pain.  
Pertinent diagnoses included muscle strain, cervical 
myositis, and possible mechanical compression of the 
vertebrae.  X-rays of the cervical spine conducted in August 
1983 did not reveal any cervical spine abnormality.  In a 
February 1987 physical therapy consultation report, the 
appellant reported that cervical pain had been intermittent 
since his motor vehicle accident seven years previously.  The 
separation examination was silent as to any complaints, 
treatment, or findings concerning the cervical spine or the 
right leg.  

VA examination in November 1991 found the appellant to have 
some restriction in cervical spine movement due to pain.  The 
examiner diagnosed cervical spine arthritis secondary to a 
motor vehicle accident prior to service.  

An October 1993 VA x-ray report showed a normal cervical 
spine.  

VA examinations in January 1995 noted decreased sensation and 
atrophy of the right lower thigh with normal distal strength 
and bilateral knee weakness.  Cervical spine x-ray was 
normal.  

An examination in June 1998, ordered per the directives of 
the Board's September 1996 remand, indicated that the 
examiner reviewed the claims file.  Historically, the report 
noted the 1978 motor vehicle accident and subsequent 
development of neck pain, which was stable over the 
proceeding 20 years.  An MRI was performed in April 1998, 
which ruled out a cervical lesion but showed some cervical 
cord deformity.  The examiner concluded that the cervical MRI 
findings were mild and not significant.  He also commented 
that the appellant did not report any significant increase in 
the severity of his neck pain related to military service, 
and indicated that the MRI findings were a natural 
progression of his osteoarthritis and degenerative disc 
disease.  

An examination in August 1998, also ordered per the 
directives of the Board's September 1996 remand, indicated an 
assessment of neck pain.  The examiner opined that the 
current neck symptoms "pertain mostly" to the 1978 motor 
vehicle accident "and the natural history of that disorder.  
I do not believe that his neck disability was etiologically 
related to anything in his military service."  The examiner 
noted several flare-ups of pain between 1978 and the 
examination, including some in service, but 

these resolved very quickly and there was no 
longstanding history of increased symptoms.  I do 
not believe there was any permanent increase in the 
severity of his symptoms as a result of his service 
connected [sic] neck injuries.  I base this opinion 
on the fact that he has complained of longstanding 
symptoms since the motor vehicle accident and there 
is no medical documentation of prolonged 
exacerbation following his service.  In addition, 
in discussing it with him, this was basically his 
opinion as well.  

The examiner also stated that he found no evidence of 
right leg disability.  

III.  Analysis

A.  Cervical Spine Disorder

The claim of service connection for a cervical spine disorder 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, it is not inherently implausible.  See Caluza, 7 
Vet. App. at 506.  The record includes competent medical 
evidence of a current cervical spine disorder and cervical 
spine symptoms prior to service, service medical records 
showing periodic treatment for cervical complaints, and the 
appellant's lay contentions of an increase in cervical spine 
symptomatology during service.  With the completion of 
relevant portions of the June 1994 and September 1996 
remands, the Board finds that VA has satisfied its statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  On 
appellate review, the Board sees no areas in which further 
development may be fruitful.  

There is no doubt in this case that the appellant has a 
cervical spine disorder that existed prior to his entry into 
service.  The June and August 1998 examination reports 
indicate that the appellant injured his cervical spine in a 
motor vehicle accident in 1978, prior to his enlistment.  
This evidence constitutes clear and unmistakable evidence 
rebutting the presumption of soundness accorded veterans at 
entrance into service.  See 38 C.F.R. § 3.304(b).  Thus, 
service connection for a cervical spine disorder based on 
aggravation depends on whether there was any increase in 
symptomatology during service, unless due to the natural 
progression of the disorder.  If such an increase occurred, 
then the disorder will be presumed to have been aggravated in 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

In this case, at enlistment the appellant did not complain of 
back abnormalities.  During service, he was treated on 
multiple occasions for intermittent neck stiffness and pain, 
although cervical spine x-ray findings were normal.  The 
separation examination, like the enlistment examination, was 
silent as to complaints or findings concerning the cervical 
spine.  While these service medical records indicate some 
symptomatology during service that might represent an 
increase, the fact remains that the enlistment and separation 
examinations both found no complaints or findings, thereby 
suggesting that an increase did not occur.  

The June and August 1998 examinations were ordered to 
specifically address whether there was any aggravation in 
service.  The June 1998 examiner reported that post-service 
cervical-spine findings were a natural progression of the 
pre-existing disorder, thereby indicating that they did not 
represent a presumed aggravation of the pre-existing 
disorder.  The August 1998 examiner related the post-service 
findings to the 1978 motor vehicle accident and specifically 
rejected any permanent increase in the severity of the 
disorder during service.  Based on the record, the evidence 
does not show that the cervical spine disorder underwent an 
increase in severity during service.  Aggravation, therefore, 
may not be presumed.  

The appellant argues that such an increase did occur.  The 
opinions expressed by the June and August 1998 examiners, 
however, interpreting the findings noted in the service 
medical records and the remainder of the record, far outweigh 
the lay contentions of the appellant.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay statements by 
those untrained in medicine cannot constitute competent 
medical evidence).  Cf. Layno v. Brown, 5 Vet. App. 465, 469 
(1994) (lay person may provide eyewitness account of visible 
symptoms).  In light of the evidence of record and based on 
the analysis above, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
service connection for a cervical spine disorder.  

B.  Right Leg Disorder

As noted above, the first element of a well-grounded claim is 
the submission of competent medical evidence of a current 
disorder.  See Caluza, 7 Vet. App. at 506.  For this claim, 
the evidence discussing the current state of the appellant's 
right leg is limited to the January 1995 VA examination 
report, which found decreased sensation and strength of the 
right lower extremity, and the August 1998 examination 
report, which found no evidence of a right leg disorder.  The 
April 1995 examiner did not diagnose a disorder based on the 
findings, which casts some suspicion on whether it rises to 
the level of competent medical evidence of a current 
disorder.  So as to give the appellant every available 
benefit, the Board here construes this evidence as 
manifesting a current right leg disorder comprised of 
decreased sensation and strength.  

As for the second element of a well-grounded claim, lay or 
medical evidence of a right leg disorder in service, the 
service medical records are silent as to any such disorder.  
The appellant's contentions, though, that such a disorder 
arose in service must be presumed true.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993) (truthfulness of evidence must be presumed 
when determining whether a claim is well grounded).  Thus, 
the evidence of record supports the first two elements of a 
well-grounded claim.  As for the third element, the need for 
the appellant to submit competent medical evidence of a 
nexus, or link, between the current disorder and service, the 
April 1995 VA examination report did not discuss the etiology 
of the findings noted.  Of course, the August 1998 
examination report did not discuss the etiology of the 
claimed disorder because it did not find a current disorder.  

The only evidence suggesting such a relationship is the 
appellant's own contentions.  Generally, statements prepared 
by lay persons, who are ostensibly untrained in medicine, 
cannot constitute competent medical evidence to render a 
claim well grounded.  A layperson can certainly provide an 
eyewitness account of an appellant's visible symptoms.  
Layno, 5 Vet. App. at 469.  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education must provide medical testimony.  Espiritu, 2 Vet. 
App. at 494-95.  The record does not suggest that the 
appellant possesses the requisite medical expertise to render 
an opinion that might form the basis of competent medical 
evidence.  

The evidence of record does not include competent medical 
evidence linking a current right leg disorder and service.  
Because the claim is not well grounded, VA is under no duty 
to assist the veteran in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

Finally, the appellant also argues that the claimed right leg 
disorder is etiologically related to the claimed cervical 
spine disorder, thereby raising a claim of secondary service 
connection.  As discussed above, service connection is denied 
for a cervical spine disorder.  Therefore, this aspect of the 
claim is not well grounded.  See Jones, 7 Vet. App. at 137.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the February 1992 statement of the case and in the June 
1995 and January 1999 supplemental statements of the case in 
which the appellant was informed that the reason for the 
denial of the claim was the lack of evidence relating the 
current disorder to service.  Furthermore, by this decision, 
the Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.
ORDER

The claim of entitlement to service connection for a cervical 
spine disorder is denied.  

The claim of entitlement to service connection for a right 
leg disorder is denied.  


REMAND

In the September 1996 remand, the Board directed the RO to 
afford the appellant VA neurologic and orthopedic 
examinations to determine the nature and etiology of the 
claimed left arm and hand disorder.  The examiners were to 
review the record, including the August 1988 service medical 
entry showing left arm injury and numbness of the left ring 
and little fingers, and post-service treatment records 
pertinent to left ulnar neuropathy, and provide an opinion as 
to whether it is at least as likely as not that current left 
arm and hand pathology is etiologically related to the 
appellant's August 1988 in-service injury or whether it as at 
least as likely as not such pathology is etiologically 
related to the veteran's cervical spine disability.  

The appellant was afforded examinations in June and August 
1998.  While the examiners addressed the question of the 
relationship between the claimed left arm and hand disorder 
and the claimed cervical spine disorder, they did not address 
whether the left arm and hand pathology was etiologically 
related to the August 1988 in-service injury.  The appellant 
is entitled to compliance with the directives contained in a 
Board remand.  Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  The opinion requested is required for an accurate 
and equitable disposition of the appellant's claim.  The 
claim of service connection for a left arm and hand disorder, 
therefore, is remanded.  Because the Board's September 1996 
remand made disposition of the claim of service connection 
for a psychiatric disorder dependent on the results of the VA 
examination of the left arm and hand, that claim is also 
remanded.  

The case is REMANDED for the following development:

1.  The RO should arrange for VA 
examination of the appellant by a board-
certified orthopedist and neurologist, if 
available, to determine the nature and 
extent of the claimed left arm and hand 
disorder.  All indicated studies should 
be performed and all findings should be 
set forth in detail and typewritten.  The 
claims file and a copy of this REMAND and 
the September 1996 REMAND must be made 
available to the examiners prior to the 
requested examination.  It is essential 
that the examiners review the appellant's 
claims file, including the August 1988 
service medical entry showing left arm 
injury and numbness of the left ring and 
little fingers, and post-service 
treatment records pertinent to left ulnar 
neuropathy.  After review of the record, 
the examiners are requested to provide an 
opinion as to whether it is at least as 
likely as not that any current left arm 
and hand pathology is etiologically 
related to the August 1988 in-service 
injury or whether it is at least as 
likely as not that such pathology is 
etiologically related to the cervical 
spine disability.  The rationale for any 
opinion expressed should be fully 
explained.

2.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of service 
connection for a disorder of the left 
arm and hand.  If service connection for 
the claimed left arm and hand disorder 
is granted, the RO should undertake any 
further appropriate development, to 
include psychiatric evaluation of the 
appellant.  In any event, the RO should 
readjudicate, after the above-requested 
readjudication is completed, the issue 
of entitlement to service connection for 
psychiatric disability on both a direct 
basis and as secondary to any service-
connected disability.  

4.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case on all 
issues in appellate status, and the 
appellant and his representative should 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the RO.  By this remand the Board intimates no opinion as 
to any final outcome warranted.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

